DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. US 6,274,058 (US’058).

Regarding claim 1, US’058 teaches a processing chamber cleaning method is described which utilizes microwave energy to remotely generate a reactive species to be used alone or in combination with an inert gas to remove deposits from a processing chamber useful in the manufacture of semiconductor devices (abstract, col . 1 line 5-20) (a semiconductor processing method comprising: forming a plasma of a cleaning precursor in a remote region of a semiconductor processing chamber). US’058 further teaches as set forth in block 304, provide a mixture of inert gas and reactive species to an interior region of the processing chamber (flowing plasma effluents of the cleaning precursor into a processing region). As set forth in block 306, deposits formed on interior regions of the processing chamber are removed. Removing the deposits formed on the interior chamber surfaces or cleaning the chamber is accomplished by reacting the reactive species with the deposited film on the chamber surface to form a volatile compound chamber interior region 24 which contains the majority of deposits to be removed is the first region cleaned. During the first cleaning cycle most of the cleaning occurs in the first region 24 which includes the top surface of the support 28(col. 10-11, see fig. 1, 3 and 4) (flowing plasma effluents of the cleaning precursor into a processing region of the semiconductor processing chamber; contacting a substrate support with the plasma effluents for a first period of time). The next step, as set forth in block 308, is to repeat steps 304, 305, 306 and 307 until deposits formed on all interior chamber regions have been removed. This step takes into account restrictions caused by the relative positions of internal chamber components and the relationship between chamber pressure and reactive species. In the first series of steps 304, 305, 306 and 307, deposits were removed primarily from interior chamber region 24. In the second series of steps 304, 305, 306 and 307, reactive species are provided to and deposits are removed from another processing region or, alternatively, a series of processing regions (flow plasma effluents of the cleaning precursor; and cleaning the processing region of the semiconductor processing chamber for a second period of time). In the representative embodiment of chamber 10 illustrated in FIG. 5, substrate support 28 has been repositioned so as to more easily allow remotely activated species into another interior region. Put another way, substrate support 28 is repositioned to increase the fluid communication between processing regions 24 and 26. In this way, reactive species entering region 24 can more easily access region 26 and react with deposits formed therein. In this representative embodiment, the interior region refers to interior regions 24 and 26. Although illustrated with the movement of support 28, other chambers will have other components alter position relative to one another in order to increase fluid communication between first and second or second and subsequent processing regions. Fig. 5 and 6 show that the repositioning of the support lowers the support 28 (col. 11 line 35-65) (lowering the substrate support from a first position to a second position). Therefore, US’058 teaches a semiconductor processing method comprising: forming a plasma of a cleaning precursor in a remote region of a semiconductor processing chamber; flowing plasma effluents of the cleaning precursor into a processing region of the semiconductor processing chamber; contacting a substrate support with the plasma effluents for a first period of time; lowering the substrate support from a first position to a second position while continuing to flow plasma effluents of the cleaning precursor; and cleaning the processing region of the semiconductor processing chamber for a second period of time.

Within the above discussed embodiment US’058 does not explicitly state that the plasma effluents are continuously flowed such as to include lowering the substrate support from a first position to a second position while continuing to flow plasma effluents of the cleaning precursor.

However, US’058 further teaches in practicing the present invention, one skilled in the art could perform the steps described in blocks 304, 305, 306 and 307 in a different order or nearly simultaneously (col 11 line 35-40). An alternative embodiment shown in fig. 8 includes continuous flow of cleaning gases and modifying the gas flow and chamber pressure to conduct a continuous cleaning process. as set forth in block 808, is to determine whether chamber pressure is to be modified. This step allows the same gas flow to be provided to the chamber while providing different pressures within chamber 100. For example, determining not to modify the gas flow in block 807 followed by deciding to modify chamber pressure in block 808 results in the previously determined compositions of reactive species or reactive species/inert gas mixture being provided to processing region 107 under different pressure conditions. For example, the chamber might be maintained at a constant pressure while providing a variety of different gas flow combinations (e.g., in the case where no pressure adjustment is made in block 805 while opting to adjust gas flows in block 807). Alternatively, various pressures could be employed in chamber 100 while maintaining constant gas flow rates as in the case where no gas flow modification is selected in block 807 but chamber pressure modification is selected at block 808. Also anticipated is a cleaning method which employs multiple pressures and multiple gas flow combinations. As stated above, higher pressures generally result in shorter mean free paths for gases while lower pressures generally result in longer mean free paths for gases. For example, a higher pressure may be used for initial cleaning steps when deposits are greatest and reactions between reactive species and deposits likely. As cleaning progresses and deposits are reduced, lower pressures can be employed to increase residence time thereby increasing the likelihood of reaction between the longer residence time reactive species and the remaining deposits. Also contemplated in the method of the present invention is the advantageous use of both cleaning gas dilution and low chamber pressure to increase the residence time and decrease the recombination of the reactive species thereby improving the chamber cleaning process. One of ordinary skill in the art will appreciate that many of the steps may be conducted simultaneously or nearly simultaneously (col. 15-18). Therefore, US’058 teaches that the cleaning gas can be continuously flowed and adjusted during the chamber cleaning process to accomplish the repeated cleaning processes of step 308 discussed above, see fig. 3.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’058 to include lowering the substrate support from a first position to a second position while continuing to flow plasma effluents of the cleaning precursor because US’058 teaches that the cleaning gas can be continuously flowed and adjusted during the chamber cleaning process and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 2, the modified method of US’058 teaches the method of cleaning a substrate support of claim 1. US’058 further teaches the reactive gas or cleaning gas may be selected from a wide variety of halogens and halogen compounds (col. 6 line 45-65). Therefore, US’058 further teaches wherein the cleaning precursor comprises a halogen-containing precursor.

Regarding claim 3, the modified method of US’058 teaches the method of cleaning a substrate support of claim 1.

US’058 is silent about the length of time of the cleaning steps and specifically that the second period of time is longer than the first period of time.

However, US’058 teaches that each cleaning step is conducted to remove deposits in different regions of the processing chamber, and each cleaning step will have a different rate of removal (col. 10-12). Therefore, the time of each cleaning step should be as long or short a time as necessary to achieve the desired cleaning result.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’058 to include that the second period of time is longer than the first period of time because US’058 teaches that each cleaning step is conducted to remove deposits in different regions of the processing chamber, and one of ordinary skill in the art would know to perform the process for as long or short a time as necessary to achieve the desired cleaning result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
	

Regarding claim 4, the modified method of US’058 teaches the method of cleaning a substrate support of claim 1. US’058 further teaches the support can be positioned 400 mills (10.16mm) from a showerhead (faceplate) (col. 7 line 40-50 and col. 12 line 1-15). Therefore, US’058 further teaches wherein at the first position the substrate support is a distance from a faceplate of less than or about 20 mm.

Regarding claim 5, the modified method of US’058 teaches the method of cleaning a substrate support of claim 4.

US’058 does not teach that the second position the substrate support is a distance from a faceplate of greater than or about 30 mm.

However, US’058 teaches that the substrate should be lowered to increase the spacing between the support and plate 34 to increased fluid communication between region 24 and region 26 (col. 10-12). Therefore, the distance between the support and faceplate/showerhead should be as much or as little as necessary to achieve the desired fluid communication.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’058 to include that the second position the substrate support is a distance from a faceplate of greater than or about 30 mm because US’058 teaches that the substrate should be lowered to increase fluid communication between region 24 and region 26, and one of ordinary skill in the art would know the distance between the support and faceplate/showerhead should be as much or as little as necessary to achieve the desired fluid communication and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 6, the modified method of US’058 teaches the method of cleaning a substrate support of claim 1. US’058 further teaches inside applicator cavity 72 the gas stream passes through a water cooled applicator tube where it is exposed to microwave energy levels preferably between about 1400 Watts and 3200 Watts generated by magnetron assembly 62 (col. 9 line 15-35). Therefore, US’058 further teaches wherein a plasma power is maintained at greater than or about 1000 W to generate plasma effluents of the cleaning precursor.

Regarding claim 7, the modified method of US’058 teaches the method of cleaning a substrate support of claim 1. US’058 further teaches the processing region 24 is defined between the showerhead (faceplate) and the substrate support 28, see fig. 1, which reads on wherein the processing region is defined by a faceplate and the substrate support.

Claim(s) 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US’058 as applied to claim 7 above, and further in view of Chiang et al. US 6,398,929 (US’929).

Regarding claims 8-12, the modified method of US’058 teaches the method of cleaning a substrate support of claim 7.

US’058 does not teach wherein the processing region is further defined by an inner isolator extending radially about the processing region, with regard to claim 8, wherein the inner isolator is seated on a ledge defined by an outer isolator, with regard to claim 9, wherein the outer isolator is seated on a conductive ring, with regard to claim 10, wherein the conductive ring is seated on a body of the semiconductor processing chamber, with regard to claim 11, wherein a liner extends along the body of the semiconductor processing chamber towards the inner isolator and the conductive ring, with regard to claim 12.

US’929 teaches a configuration of a CVD processing chamber (abstract, col. 7). US’929 further teaches that a CVD processing chamber can include a floating shield 64 (inner isolator extending radially about the processing region), which is placed on top of isolator 68 (wherein the inner isolator is seated on a ledge defined by an outer isolator). The isolator 68 sits on the metal ring clamp (wherein the outer isolator is seated on a conductive ring) and bolts fix the metal clamp ring 76 to an inwardly extending ledge 78 of the chamber 52 (wherein the conductive ring is seated on a body of the semiconductor processing chamber). A grounded shield surrounds the chamber walls and is connected to the conductive ring (wherein a liner extends along the body of the semiconductor processing chamber towards the inner isolator and the conductive ring) (see fig. 4 and 5 col. 8-10). The chamber configuration of US’929 promotes plasma ignition sustains low-pressure sputtering, and increases the plasma density in a CVD processing chamber (col. 7-8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’058 to include wherein the processing region is further defined by an inner isolator extending radially about the processing region, with regard to claim 8, wherein the inner isolator is seated on a ledge defined by an outer isolator, with regard to claim 9, wherein the outer isolator is seated on a conductive ring, with regard to claim 10, wherein the conductive ring is seated on a body of the semiconductor processing chamber, with regard to claim 11, wherein a liner extends along the body of the semiconductor processing chamber towards the inner isolator and the conductive ring, with regard to claim 12 because US’929 teaches the chamber configuration of US’929 promotes plasma ignition sustains low-pressure sputtering, and increases the plasma density in a CVD processing chamber and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 13, the modified method of US’058 teaches the method of cleaning a substrate support of claim 12. US’929 further teaches channel 100 has an exemplary width of 0.25 cm (98mils), (col. 10 line 25-30 see fig. 5). Therefore US’929 further teaches wherein a gap of greater than or about 20 mils is maintained between the inner isolator and the conductive ring proximate a surface of the conductive ring seated on the body of the semiconductor processing chamber.

Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. US 6,274,058 (US’058).

Regarding claim 14, US’058 teaches a processing chamber cleaning method is described which utilizes microwave energy to remotely generate a reactive species to be used alone or in combination with an inert gas to remove deposits from a processing chamber useful in the manufacture of semiconductor devices (abstract, col . 1 line 5-20) (a semiconductor processing method comprising). US’058 further teaches as set forth in block 304, provide a mixture of inert gas and reactive species to an interior region of the processing chamber (flowing plasma effluents of a cleaning precursor into a processing region of a semiconductor processing chamber). As set forth in block 306, deposits formed on interior regions of the processing chamber are removed. Removing the deposits formed on the interior chamber surfaces or cleaning the chamber is accomplished by reacting the reactive species with the deposited film on the chamber surface to form a volatile compound chamber interior region 24 which contains the majority of deposits to be removed is the first region cleaned. During the first cleaning cycle most of the cleaning occurs in the first region 24 which includes the top surface of the support 28(col. 10-11, see fig. 1, 3 and 4) (contacting a substrate support with the plasma effluents for a first period of time). The next step, as set forth in block 308, is to repeat steps 304, 305, 306 and 307 until deposits formed on all interior chamber regions have been removed. This step takes into account restrictions caused by the relative positions of internal chamber components and the relationship between chamber pressure and reactive species. In the first series of steps 304, 305, 306 and 307, deposits were removed primarily from interior chamber region 24. In the second series of steps 304, 305, 306 and 307, reactive species are provided to and deposits are removed from another processing region or, alternatively, a series of processing regions (flow plasma effluents of the cleaning precursor; and cleaning the processing region of the semiconductor processing chamber for a second period of time). In the representative embodiment of chamber 10 illustrated in FIG. 5, substrate support 28 has been repositioned so as to more easily allow remotely activated species into another interior region. Put another way, substrate support 28 is repositioned to increase the fluid communication between processing regions 24 and 26. In this way, reactive species entering region 24 can more easily access region 26 and react with deposits formed therein. In this representative embodiment, the interior region refers to interior regions 24 and 26. Although illustrated with the movement of support 28, other chambers will have other components alter position relative to one another in order to increase fluid communication between first and second or second and subsequent processing regions. Fig. 5 and 6 show that the repositioning of the support lowers the support 28 (col. 11 line 35-65) (lowering the substrate support from a first position to a second position). Therefore, US’058 teaches a semiconductor processing method comprising: flowing plasma effluents of a cleaning precursor into a processing region of a semiconductor processing chamber; contacting a substrate support with the plasma effluents for a first period of time; lowering the substrate support from a first position to a second position flowing plasma effluents of the cleaning precursor; and cleaning the processing region of the semiconductor processing chamber for a second period of time.

Within the above discussed embodiment US’058 does not explicitly state that the plasma effluents are continuously flowed such as to include lowering the substrate support from a first position to a second position while continuing to flow plasma effluents of the cleaning precursor and US’058 is silent about the length of time of the cleaning steps and specifically that the second period of time is at least 20% longer than the first period of time.

However, US’058 further teaches in practicing the present invention, one skilled in the art could perform the steps described in blocks 304, 305, 306 and 307 in a different order or nearly simultaneously (col 11 line 35-40). An alternative embodiment shown in fig. 8 includes continuous flow of cleaning gases and modifying the gas flow and chamber pressure to conduct a continuous cleaning process. as set forth in block 808, is to determine whether chamber pressure is to be modified. This step allows the same gas flow to be provided to the chamber while providing different pressures within chamber 100. For example, determining not to modify the gas flow in block 807 followed by deciding to modify chamber pressure in block 808 results in the previously determined compositions of reactive species or reactive species/inert gas mixture being provided to processing region 107 under different pressure conditions. For example, the chamber might be maintained at a constant pressure while providing a variety of different gas flow combinations (e.g., in the case where no pressure adjustment is made in block 805 while opting to adjust gas flows in block 807). Alternatively, various pressures could be employed in chamber 100 while maintaining constant gas flow rates as in the case where no gas flow modification is selected in block 807 but chamber pressure modification is selected at block 808. Also anticipated is a cleaning method which employs multiple pressures and multiple gas flow combinations. As stated above, higher pressures generally result in shorter mean free paths for gases while lower pressures generally result in longer mean free paths for gases. For example, a higher pressure may be used for initial cleaning steps when deposits are greatest and reactions between reactive species and deposits likely. As cleaning progresses and deposits are reduced, lower pressures can be employed to increase residence time thereby increasing the likelihood of reaction between the longer residence time reactive species and the remaining deposits. Also contemplated in the method of the present invention is the advantageous use of both cleaning gas dilution and low chamber pressure to increase the residence time and decrease the recombination of the reactive species thereby improving the chamber cleaning process. One of ordinary skill in the art will appreciate that many of the steps may be conducted simultaneously or nearly simultaneously (col. 15-18). Therefore, US’058 teaches that the cleaning gas can be continuously flowed and adjusted during the chamber cleaning process to accomplish the repeated cleaning processes of step 308 discussed above, see fig. 3.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’058 to include lowering the substrate support from a first position to a second position while continuing to flow plasma effluents of the cleaning precursor because US’058 teaches that the cleaning gas can be continuously flowed and adjusted during the chamber cleaning process and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

US’058 is silent about the length of time of the cleaning steps and specifically that the second period of time is at least 20% longer than the first period of time.

However, US’058 teaches that each cleaning step is conducted to remove deposits in different regions of the processing chamber, and each cleaning step will have a different rate of removal (col. 10-12). Therefore, the time of each cleaning step should be as long or short a time as necessary to achieve the desired cleaning result.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’058 to include that the second period of time is at least 20% longer than the first period of time because US’058 teaches that each cleaning step is conducted to remove deposits in different regions of the processing chamber, and one of ordinary skill in the art would know to perform the process for as long or short a time as necessary to achieve the desired cleaning result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 15, the modified method of US’058 teaches the method of cleaning a substrate support of claim 14. US’058 further teaches inside applicator cavity 72 the gas stream passes through a water cooled applicator tube where it is exposed to microwave energy levels preferably between about 1400 Watts and 3200 Watts generated by magnetron assembly 62 (col. 9 line 15-35). Therefore, US’058 further teaches wherein a plasma power is maintained at greater than or about 1000 W to generate plasma effluents of the cleaning precursor.

Regarding claim 16, the modified method of US’058 teaches the method of cleaning a substrate support of claim 14.

US’058 is silent about the length of time of the cleaning steps and specifically that the first period of time is less than or about 40% of a total cleaning time.

However, US’058 teaches that each cleaning step is conducted to remove deposits in different regions of the processing chamber, and each cleaning step will have a different rate of removal (col. 10-12). Therefore, the time of each cleaning step should be as long or short a time as necessary to achieve the desired cleaning result.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’058 to include that the first period of time is less than or about 40% of a total cleaning time because US’058 teaches that each cleaning step is conducted to remove deposits in different regions of the processing chamber, and one of ordinary skill in the art would know to perform the process for as long or short a time as necessary to achieve the desired cleaning result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05

Regarding claim 17, the modified method of US’058 teaches the method of cleaning a substrate support of claim 14. US’058 further teaches the support can be positioned 400 mills (10.16mm) from a showerhead (faceplate) (col. 7 line 40-50 and col. 12 line 1-15). Therefore, US’058 further teaches wherein at the first position the substrate support is a distance from a faceplate of less than or about 20 mm.

US’058 does not teach that the second position the substrate support is a distance from a faceplate of greater than or about 30 mm.

However, US’058 teaches that the substrate should be lowered to increase the spacing between the support and plate 34 to increased fluid communication between region 24 and region 26 (col. 10-12). Therefore, the distance between the support and faceplate/showerhead should be as much or as little as necessary to achieve the desired fluid communication.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’058 to include that the second position the substrate support is a distance from a faceplate of greater than or about 30 mm because US’058 teaches that the substrate should be lowered to increase fluid communication between region 24 and region 26, and one of ordinary skill in the art would know the distance between the support and faceplate/showerhead should be as much or as little as necessary to achieve the desired fluid communication and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.


Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US’058 as applied to claim 17 above, and further in view of Chiang et al. US 6,398,929 (US’929).

Regarding claims 18, the modified method of US’058 teaches the method of cleaning a substrate support of claim 17. US’058 further teaches the processing chamber includes side walls (fig. 5), which reads on a body of the semiconductor processing chamber.

US’058 does not teach wherein the semiconductor processing chamber comprises: an inner isolator extending radially about the processing region of the semiconductor processing chamber; an outer isolator defining a recessed ledge on which the inner isolator is seated; a conductive ring seated on the body of the semiconductor processing chamber.

US’929 teaches a configuration of a CVD processing chamber (abstract, col. 7). US’929 further teaches that a CVD processing chamber can include a floating shield 64 (inner isolator extending radially about the processing region), which is placed on top of isolator 68 (an outer isolator defining a recessed ledge on which the inner isolator is seated). The isolator 68 sits on the metal ring clamp and bolts fix the metal clamp ring 76 to an inwardly extending ledge 78 of the chamber 52 (a conductive ring seated on the body of the semiconductor processing chamber) (see fig. 4 and 5 col. 8-10). The chamber configuration of US’929 promotes plasma ignition sustains low-pressure sputtering, and increases the plasma density in a CVD processing chamber (col. 7-8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’058 to include wherein the semiconductor processing chamber comprises: an inner isolator extending radially about the processing region of the semiconductor processing chamber; an outer isolator defining a recessed ledge on which the inner isolator is seated; a conductive ring seated on the body of the semiconductor processing chamber because US’929 teaches the chamber configuration of US’929 promotes plasma ignition sustains low-pressure sputtering, and increases the plasma density in a CVD processing chamber and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 19, the modified method of US’058 teaches the method of cleaning a substrate support of claim 18. US’929 further teaches channel 100 has an exemplary width of 0.25 cm (98mils), (col. 10 line 25-30 see fig. 5). Therefore US’929 further teaches wherein a gap of greater than or about 50 mils is maintained between the inner isolator and the conductive ring proximate a surface of the conductive ring seated on the body of the semiconductor processing chamber.

Regarding claim 20, the modified method of US’058 teaches the method of cleaning a substrate support of claim 19. The modified method of US’058 further teaches that the purpose of the cleaning process, which includes the second period of time is to allow the cleaning gas to reach difficult to reach areas of the processing chamber to ensure that all deposits are removed from the interior surface of the processing chamber, as discussed above. Therefore, the modified method of US’058 further teaches flowing the plasma effluents of the cleaning precursor into the gap during the second period of time.
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713